UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K /A (Mark One) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-176429 TEAMUPSPORT INC. (Exact name of registrant as specified in its charter) Nevada 98-0366971 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 88 College Hill, Ponsonby, Auckland, New Zealand (Address of principal executive offices) 011-64-214-664-45 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Nil Nil Securities registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reportingcompany) Smaller reporting compa x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yesx Noo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$95,333.96based on a price of $0.02 per share, being the issue price per share of the last private placement of our company in June, 2011. The aggregate market value as determined by the average of bid and ask closing prices is inapplicable due to the fact that the common shares of our company have not traded to date. (APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THEPRECEDING FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo N/A (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 4,766,698 shares of common stock as of August 16, 2013. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, PartII, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g.,annual report to security holders for fiscal year ended December 24, 1980).N/A ii Table of Contents TABLE OF CONTENTS PART I 1 ITEM 1.BUSINESS 1 ITEM 1A.RISK FACTORS 3 ITEM 1B.UNRESOLVED STAFF COMMENTS 7 ITEM 2.PROPERTIES. 7 ITEM 3.LEGAL PROCEEDINGS 8 ITEM 4.MINE SAFETY DISCLOSURES 8 PART II 8 ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERSAND ISSUER PURCHASES OF EQUITY SECURITIES. 8 ITEM 6.SELECTED FINANCIAL DATA 9 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 9 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 24 ITEM 9A. CONTROLS AND PROCEDURES. 25 ITEM 9B.OTHER INFORMATION. 25 PART III 26 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 26 ITEM 11. EXECUTIVE COMPENSATION 28 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 30 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 30 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 31 PART IV 32 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 32 SIGNATURES 33 iii Table of Contents EXPLANTORY NOTE This amendment to our annual report for the year ended May 31, 2013 on Form 10-K/A is being filed to incorporate the Audit Report from the auditor of our financial statements for the years ended May 31, 2012 and May31, 2011 which was omitted from our Form 10-K filing. Unless otherwise disclosed herein, the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the original filing of the Form 10-K, or to modify or update those disclosures affected by subsequent events unless otherwise indicated in this report. This amendment should be read in conjunction with our filings made with the SEC subsequent to the filing of the Form 10-K, including any amendments to those filings. PART I Forward Looking Statements. This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “1933 Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the”Exchange Act”). These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: ● inability to close the Transaction (as defined herein) or a different desirable business acquisition; ● risks related to the large number of established and well-financed entities that we are competing with; ● the uncertainty that we will not be able to generate revenues from our website; ● risks related to the failure to successfully manage or achieve growth of our business; and ● other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common stock” refer to the common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our”, and “TeamUpSport” means TeamUpSport Inc., unless the context clearly requires otherwise. ITEM 1.BUSINESS Corporate History We were incorporated in the State of Nevada on October 4, 2010.Following incorporation, we commenced the business of internet social networking. Our principal executive offices are located 88 College Hill, Ponsonby, Auckland, New Zealand. Our telephone number is 011-64-214-664-45.On July 31, 2013, we incorporated KonaRed Corporation under laws of the State of Nevada as a wholly-owned subsidiary of our company incorporated solely for the purpose of effecting a name change in connection with the Transaction (as defined below). Other than KonaRed Corporation, we do not have any subsidiaries. 1 Table of Contents Our Current Business TeamUpSport Inc. intended to develop and commercialize on its website www.teamupsport.com, which was to be a website designed to integrate into a single online offering, people’s interest in sport with the new capabilities of online social networking.Since inception we have worked toward the introduction and development of our website that we will use to generate revenues.However, we have stopped pursuing the use of our website and are currently seeking new business opportunities with established business entities for the merger with or acquisition of a target business. In certain instances, a target business may wish to become our subsidiary or may wish to contribute assets to us rather than merge. As of the date hereof, we have entered into a binding letter agreement (the “LOI”), as disclosed in a Form 8-K filed on June 11, 2013 and in this report under “LOI with KonaRed”, with Sandwich Isles Trading Co. Inc. (“Sandwich Isles”), a company incorporated in the State of Hawaii, and we are currently negotiating a definitive formal asset purchase agreement. If such agreement is reached, we intend to disclose such an agreement by filing another current report on Form 8-K with the Securities and Exchange Commission (“SEC”). Any new acquisition or business opportunities that we may acquire will require additional financing. There can be no assurance, however, that we will be able to acquire the financing necessary to enable us to pursue our plan of operation. If our company requires additional financing and we are unable to acquire such funds, our business may fail. Management of our company believes that there are benefits to being a reporting company with a class of securities quoted on the OTC Bulletin Board, such as: (i) the ability to use registered securities to acquire assets or businesses; (ii)increased visibility in the financial community; (iii) the facilitation of borrowing from financial institutions; (iv)potentially improved trading efficiency; (v) potential stockholder liquidity; (vi) potentially greater ease in raising capital subsequent to an acquisition; (vii) potential compensation of key employees through stock options; (viii)potentially enhanced corporate image; and (ix) a presence in the United States capital market. We may seek a business opportunity with entities who have recently commenced operations, or entities who wish to utilize the public marketplace in order to raise additional capital in order to expand business development activities, to develop a new product or service, or for other corporate purposes. We may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. In implementing a structure for a particular business acquisition or opportunity, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. We may also acquire stock or assets of an existing business. Upon the consummation of a transaction, it is likely that our present management will no longer be in control of our company. In addition, it is likely that our officers and directors will, as part of the terms of the acquisition transaction, resign and be replaced by one or more new officers and directors. Currently, we do not have a source of revenue.We are not able to fund our cash requirements through our current operations. Historically, we have been able to raise a limited amount of capital through private placements of our equity stock, but we are uncertain about our continued ability to raise funds privately. Further, we believe that our company may have difficulties raising capital until we enter into a formal agreement or close a transaction where we can pursue our plan of operation. If we are unable to secure adequate capital to continue our acquisition efforts, our shareholders may lose some or all of their investment and our business may fail. Employees Our company is currently operated by Richenda Rowe as our President, Chief Executive Officer, Chief Financial Officer and sole Director.We do not anticipate hiring employees in the near future. Intellectual Property We do not own, either legally or beneficially, any patent or trademark. 2 Table of Contents LOI with KonaRed As disclosed in a Form 8-K filed on June 11, 2013, we entered into the LOI with Sandwich Isles, whereby, following entry into a formal agreement and the closing, we propose to purchase all of the assets and business of Sandwich Isles in consideration for the issuance to Sandwich Isles of 42,750,000 (after a 13.5 to one forward stock split) of common stock of our company (the “Transaction”). Within seven days of the execution of the LOI, we arranged a bridge loan from a third party to Sandwich Isles for $500,000 (the “Bridge Loan”).In the event the Transaction closes, the proceeds of the Bridge Loan will be converted to shares of common stock of our company at a conversion price of $0.45 per share.In the event that the Transaction does not occur by September 1, 2013, unless extended by the Bridge Loan lenders, the Bridge Loan will be due and payable by December 1, 2013 with interest at 12% per annum calculated monthly from the date of advance. Pursuant to the LOI, we agreed to arrange an equity financing for gross proceeds of $500,000 to be closed at the closing of the Transaction, for shares of common stock of our company issued a price of $0.45 per share (the“Financing”). Within six months of the closing of the Transaction, we also agreed to arrange an additional equity financing for $600,000, consisting of 1,333,333 units, each unit comprising one share of common stock and one warrant, issued at a price of $0.45 per unit.It is intended that each warrant will be exercisable for 5 years after closing of the Transaction at an exercise price of $0.65.We expect to pay a finder for services in finding the Bridge Loan lender and the Financing purchasers a total of 2,222,222 warrants, each exercisable for one common share for 5 years after closing of the Transaction at a price of $0.65 per share. Closing of the Transaction is subject to a number of conditions including, but not limited to, the entry into a formal agreement and the closing of the Financing. There is no assurance that the Transaction will close as contemplated or at all. A copy of the letter agreement is attached as Exhibit 10.1 to our current report on Form 8-K filed on June 11, 2013, and is incorporated herein by reference. About Sandwich Isles Trading Company, Inc. dba KonaRed® Sandwich Isles Trading Company, Inc. dba KonaRed® (“KonaRed”) is an emerging leader in the branded coffee fruit health food industry. Based in Hawaii and bolstered by supply relationships with Kona-based coffee producers, KonaRed Antioxidant Juice is being distributed through several major retailers. KonaRed also operates a branded ingredients division for coffee berry powder and extract supply. The sale of fruit powders and extracts allows KonaRed to sell product in health-oriented consumer product venues. ITEM 1A.RISK FACTORS Our business is subject to numerous risk factors, including the following: 3 Table of Contents Risks Related To Our Financial Condition and Business Model Business opportunities that we believe are in the best interests of our company may be scarce or we may be unable to obtain the ones that we want.If we are unable to close the Transaction or obtain a business opportunity that we believe is in the best interests of our company, we may never recommence operations and may go out of business.If we go out of business, investors will lose their entire investment in our company. We are, and will continue to be, an insignificant participant in the number of companies seeking a suitable business opportunity or business combination. A large number of established and well-financed entities, including venture capital firms, are actively seeking suitable business opportunities or business combinations which may also be desirable target candidates for us. Virtually all such entities have significantly greater financial resources, technical expertise and managerial capabilities than we do. We are, consequently, at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination. We will also compete with numerous other small public companies seeking suitable business opportunities or business combinations.If we are unable to close the Transaction or obtain a business opportunity that we believe is in the best interests of our company, we may never recommence operations and may go out of business.If we go out of business, investors will lose their entire investment in our company. We have had negative cash flows from operations and if we are not able to obtain further financing, our business operations may fail. We had no cash and had accumulated deficit of $56,301 as of May 31, 2013. We anticipate that we will require additional financing while we are closing or seeking a suitable business opportunity or business combination, including the Transaction. Further, we anticipate that we will not have sufficient capital to fund our ongoing operations for the next twelve months. There can be no assurance that, if required, any such financing, including the Financing contemplated in the Transaction, will be available upon terms and conditions acceptable to us, if at all. Our inability to obtain additional financing in a sufficient amount when needed and upon terms and conditions acceptable to us could have a material adverse effect upon our company. We will require further funds to finance the development of any business opportunity that we acquire. There can be no assurance that such funds will be available or available on terms satisfactory to us. If additional funds are raised by issuing equity securities, further dilution to existing or future shareholders is likely to result. If adequate funds are not available on acceptable terms when needed, we may be required to delay, scale back or eliminate the development of any business opportunity that we acquire. Inadequate funding could also impair our ability to compete in the marketplace, which may result in the dissolution of our company. We have a limited operating history and if we are not successful in continuing to grow our business, then we may have to scale back or even cease our ongoing business operations. We have a limited operating history on which to base an evaluation of our business and prospects. Our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies seeking to acquire or establish a new business opportunity. Some of these risks and uncertainties relate to our ability to identify, secure and complete an acquisition of a suitable business opportunity. We cannot be sure that we will be successful in addressing these risks and uncertainties and our failure to do so could have a materially adverse effect on our financial condition. In addition, our operating results are dependent to a large degree upon factors outside of our control. There are no assurances that we will be successful in addressing these risks, and failure to do so may adversely affect our business. 4 Table of Contents It is unlikely that we will generate any or significant revenues while we seek a suitable business opportunity. Our short and long-term prospects depend upon our ability to select and secure a suitable business opportunity. In order for us to make a profit, we will need to successfully acquire a new business opportunity in order to generate revenues in an amount sufficient to cover any and all future costs and expenses in connection with any such business opportunity. Even if we become profitable, we may not sustain or increase our profits on a quarterly or annual basis in the future. We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until we complete a business combination or acquire a business opportunity. This may result in our company incurring a net operating loss which will increase continuously until we complete a business combination or acquire a business opportunity that can generate revenues that result in a net profit to us. There is no assurance that we will identify a suitable business opportunity or complete a business combination. Our independent auditor has indicated that he has substantial doubt about our ability to continue as a going concern, if true, you could lose your investment. Our independent auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and the fact to date have had no revenues. Potential investors should be aware that there are difficulties associated with being a new venture, and the high rate of failure associated with this fact.We have incurred a net loss of $27,754 for the year ended May 31, 2013 and have had no revenues to date. Our future is dependent upon our ability to obtain financing and upon future profitable operations from our website. These factors raise substantial doubt that we will be able to continue as a going concern. Because our executive officer does not have experience in accounting and finance, there is a higher risk our business will fail. Our sole officer and director does not have any experience in accounting and finance and has never acted in this capacity for another company.She will be responsible for preparing our financial statements and developing and assessing our internal control over financial reporting. As a result our business could suffer irreparable harm due to her lack of experience in accounting and finance. Our sole executive officer has only agreed to provide her services on a part-time basis.She may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Because we are in the development stage of our business, our executive officer will not be spending a significant amount of time on our business.Richenda Rowe expects to expend approximately 15 hours per week on our business. Competing demands on Ms. Rowe’s time may lead to a divergence between her interests and the interests of other shareholders. Richenda Rowe is the founder of Real Balance Sport & Remedial Massage, a massage therapy clinic. None of the work she will be undertaking as a massage therapist will directly compete with the registrant. Our executive officer is a New Zealand resident; difficulty may arise in attempting to effect service or process on her in New Zealand. Because the sole executive officer is a New Zealand resident, difficulty may arise in attempting to effect service or process on her in New Zealand or in enforcing a judgment against the registrant’s assets located outside of the United States. We will rely on a third-party for hosting and maintenance of our website.Any mismanagement or service interruptions could significantly harm our business. If we revert back to our initial business, it is intended that our website will be hosted and maintained by a third party hosting service.Any mismanagement, service interruptions, or damage to the data of our company or our customers, could result in the loss of customers, or other harm to the business. 5 Table of Contents We may be exposed to liability for infringing intellectual property rights of other companies. If we revert back to our initial business, our success will, in part, depend on our ability to operate without infringing on the proprietary rights of others. Although we have conducted searches and are not aware of any trademarks which our company might infringe, we cannot be certain that infringement has not or will not occur. We could incur substantial costs, in addition to the great amount of time lost, in defending any trademark infringement suits or in asserting any trademark rights, in suit with another party. Risk Related to Our Stock Because we can issue additional shares of common stock, our stockholders may experience dilution in the future. We are authorized to issue up to 65,000,000 shares of common stock, of which 4,766,698 shares are issued and outstanding. Our board of directors has the authority to cause us to issue additional shares of common stock, and to determine the rights, preferences and privileges of such shares, without consent of any of our stockholders. Consequently, the stockholders may experience more dilution in their ownership of our stock in the future. Trading on the OTC Bulletin Board may be volatile and sporadic, which could depress the market price of our common stock and make it difficult for our stockholders to resell their shares. Our common stock is quoted on the OTC Bulletin Board. Trading in stock quoted on the OTC Bulletin Board is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our operations or business prospects. This volatility could depress the market price of our common stock for reasons unrelated to operating performance. Moreover, the OTC Bulletin Board is not a stock exchange, and trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a quotation system like NASDAQ a stock exchange like the NYSE. Accordingly, stockholders may have difficulty reselling any of the shares. A decline in the price of our common stock could affect our ability to raise further working capital, it may adversely impact our ability to continue operations and we may go out of business. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital. Because we may attempt to acquire a significant portion of the funds we need in order to conduct our planned operations through the sale of equity securities, a decline in the price of our common stock could be detrimental to our liquidity and our operations because the decline may cause investors not to choose to invest in our stock. If we are unable to raise the funds we require for all our planned operations, we may be forced to reallocate funds from other planned uses and may suffer a significant negative effect on our business plan and operations, including our ability to develop new products and continue our current operations. As a result, our business may suffer, and not be successful and we may go out of business. We also might not be able to meet our financial obligations if we cannot raise enough funds through the sale of our common stock and we may be forced to go out of business. Because we do not intend to pay any cash dividends on our shares of common stock in the near future, our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our common stock in the near future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and if dividends are paid, there is no assurance with respect to the amount of any such dividend. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. 6 Table of Contents Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s penny stock regulations which may limit a stockholder’s ability to buy and sell our stock. Our stock is a penny stock. The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules promulgated by the SEC, the Financial Industry Regulatory Authority (“FINRA”) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES. Executive Offices and Registered Agent Our executive offices are located at 88 College Hill, Ponsonby, Auckland, New Zealand. Ms. Richenda Rowe, our Chief Executive Officer, Chief Financial Officer and sole Director, currently provides this space to us free of charge. We believe these existing facilities are adequate for the foreseeable future and have no plans to renovate or expand them. This space may not be available to us free of charge in the future. We do not own any real property. Our registered agent is the Nevada Agency and Transfer Company, located at 50 West Liberty Street, Suite880, Reno, NV 89501. 7 Table of Contents ITEM 3.LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERSAND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Securities Our common shares are quoted on the Over-The-Counter Bulletin Board under the trading symbol “TUPS.OB”. Our shares have been quoted on the Over-The-Counter Bulletin Board since May 9, 2012. There have been no trades in our shares of common stock since May 9, 2012. Our transfer agent is Island Stock Transfer, of 15500 Roosevelt Boulevard, Suite 301Clearwater, FL 33760; telephone number 727.289.0010; facsimile: 727.289.0069. Holders of our Common Stock As of August 16, 2013, there were 23 registered stockholders holding 4,766,698 shares of our issued and outstanding common stock. Dividend Policy There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities We completed an offering of 2,866,689 shares of common stock on October 22, 2010 to our former president and director, Dennis Kjeldsen, at a price of $0.005 per share.The total proceeds received from this offering were $14,333.49.These shares were issued pursuant to Section 4(2) of the 1933 Act and are restricted shares as defined in the 1933Act.We did not engage in any general solicitation or advertising. We completed an offering of 1,900,000 shares of our common stock at a price of $0.02 per share to a total of 31purchasers on June 1, 2011.The total amount we received from this offering was $38,000.We completed this offering pursuant Rule 903(a) and conditions set forth in Category 3 (Rule 903(b)(3)) of Regulation S of the 1933Act. 8 Table of Contents Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended May 31, 2013. Securities Authorized for Issuance Under Equity Compensation Plans We do not have any equity compensation plans. ITEM 6.SELECTED FINANCIAL DATA Not Applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Our audited financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Plan of Operation We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. Accordingly, we will be dependent on future additional financing in order to maintain our operations and continue seeking new business opportunities. To date, our company has not been as successful as hoped in implementing our business plan. We have decided to cease development on our website and take our business in another direction. On June 10, 2013, we entered into the LOI with Sandwich Isles, whereby, following entry into a formal agreement and the closing, we propose to purchase all of the assets and business of Sandwich Isles in consideration for the issuance to Sandwich Isles of 42,750,000 post-split shares of common stock of our company. See“Item 1.Business – LOI with KonaRed.” Anticipated Cash Requirements If we are unable to close the Transaction or a different business acquisition, we anticipate that we will incur the following expenses over the next 12 months: Estimated Working Capital Expenditures During the Next Twelve Month Period Operating expenditures Financing or Funding $
